Title: To John Adams from George Alexander Otis, 24 July 1820
From: Otis, George Alexander
To: Adams, John


				
					Dear Sir,
					Philadelphia 24th July 1820.
				
				Altho I have already once expressed my high Sense of obligation for the very flattering terms in which you were so good as to signify your approbation of my translation of De Pradt’s Europe, yet, as I have been advised by my literary friends in this city not to withhold any longer from the world opinions at once so favourable to the work and to the Translator; which coming from such high authority, expressed with such force of thought and of Style, and pointing out the true policy which this country has so vital an interest to pursue, are in every way deserving of the public attention, I feel bound, while I apprize you of the fact, to renew my sincere acknowledgements for the great honour of being thus introduced to the notice of my fellow-citizens by one to whom they are under so many obligations, who has conducted them to Independence, presided over their counsels in the most critical period of their national existence, and furnished them with the best political work that exists in any language. As it respects the work in which I am at present engaged the translation of Botta’s history of our Revolution, I have already had the honour to inform you that Your Son, the Honorable Secretary of State of the U.S. when I was at Washington in March last, was so good as to encourage me to proceed in the enterprize, and even did me the favour to lend me his French copy of Botta to collate with my Italian edition. He has, on receipt of the first volume of the translation, written me a very kind letter dated the 10th of July 1820., from which I take the liberty to cite a few lines. “I have had the pleasure of receiving your Letter; with the first Volume of your Translation of Botta’s History of the American Revolution for which I pray you to accept my thanks.”“From the cursory perusal which it has hitherto been in my power to give it, I think it will be a valuable acquisition to our literature.”After a few lines, in which he is so good as to caution me against foreign idioms in the progress of my task, he concludes with these words:“As you proceed however with your work you will find the task gradually more easy and when completed, will enjoy the satisfaction of having first exhibited to the People of this Union the best History of their Revolution which has yet appeared.”I am with much respect &c signed”John Quincy Adams.I beg many pardons for taking the liberty to hope, that you will on further consideration of the Volume of Botta, acquiesce in the opinion of your Son, and favour the enterprize in which I was induced to engage entirely by his decisive judgement. With the sincerest veneration, I have the honour to be your obliged and most obedient Servant,
				
					G. A. Otis.
				
				
			